Name: Commission Regulation (EEC) No 1181/82 of 18 May 1982 extending the temporary suspension of the advance fixing of export refunds for beef meat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 82 Official Journal of the European Communities No L 138 / 13 COMMISSION REGULATION (EEC) No 1181 /82 of 18 May 1982 extending the temporary suspension of the advance fixing of export refunds for beef meat products whereas the reasons which led to this suspension persist and the said measures should therefore be maintained until the entry into force of the new refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first subparagraph of Article 5 (4) thereof, Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for grant ­ ing export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 1174/82 of 17 May 1982 (^ temporarily suspended the advance fixing of export refunds for certain beef products ; HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for beef products shall remain suspended during the period 21 to 24 May 1982. Article 2 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 156, 4. 7 . 1968 , p . 2. (4) OJ No L 61 , 5 . 3 . 1977, p . 16 . 0 OJ No L 137, 18 . 5 . 1982, p . 12 .